       Case 1:18-cv-11117-PAE Document 33-2 Filed 11/21/19 Page 1 of 11

                                                                           IFILED IN OPEN COURT
SEALED
                                                                                     APR‑52019
                      1N THE UNITED STATES DISTRICT COURT
                         FoR THE DISTⅢCT OF COLUMBIA,L課
                                                                                 調 許 留F羽 田 翻            X雨
                                  Holding a Crilllinal Terlll
                            Grand Jury Sworn in on July 9,2018

UNITED STATES OF APIERICA                          CRIPIINAL NO.

             V.                                    Grand Jury Original

                                                   Ⅵ   OLAT10NS:
MAIMOUD ttZA ELYASSI,                               18 UoS.C.§ 371
(a/k/a MAⅡ MOUD REZA ELYASI)                       (COnSpiracy to Defraud United States
                                                    and to Violate the lnternational
                                                    Emergency Economic Powers Act)
                     Defendant.
                                                   18 UoS.C.§ 1956
                                                   (DIOney Laundering Conspiracy)

                                                   FORFEITURE:
                                                   18 UoS.C。    §981(a)(1)(C)
                                                   18 UoS.C.§ 982(a)(1)
                                                   21 UoS.C.§ 853(p)
                                                   28 UoS.C.§ 2461(c)


                                                           Case:   1:1   9-cr-0001   1   7
                                        rNprcrMENr                                           E   Boasbers
                                                           ft:i3rgL""',r.x1ffi,r315s
                                                            Description: INDIGTMENT (B)
       the urand Jury cnarges   rnar:                       Related Cases: 12-cr262 & 17-cr-190 (JEB)
                                         COUNT ONE

                                GENERAL ALLEGATIONS

      At all times material to this lndictment:

       1.    Defendant MAHMOUD REZA ELYASSI ("ELYASSI") was an Iranian national

who ordinarily resided in lran. ELYASSI controlled Company C-l and Company C-2, both of

which conducted their business operations in Iran. Company       C-l   was a customer of Standard

                           o'the
Chartered Bank's ("SCB" or       Bank") branch office    in Dubai ("SCB Dubai") from around
         Case 1:18-cv-11117-PAE Document 33-2 Filed 11/21/19 Page 2 of 11




December 2006 through February 201 1 . Company C-2 was a customer of SCB Dubai from around

February 2011 through September 2011. Both Company C-1 and Company C-2 conducted U.S.

dollar financial transactions through the United States using their accounts at SCB Dubai.

       2.        SCB was headquartered in London, United Kingdom, with branch offices around

the world including in the United Arab Emirates      ('UAE')   and in New York,   NY.   The Bank's

branch office in New York provided wholesale banking services, including U.S. dollar clearing

services for intemational wire transactions.

        3.       Person A worked at SCB's branch offrce in Dubai ("SCB Dubai") as a Relationship

Manager from 2007 through 2014. As a relationship manager, Person A was the main point          of

contact between the bank and numerous small and medium enterprise        ('SME') companies that

were in his portfolio. Person A interacted with his customers frequently: answering questions,

conducting research, and representing the customer's interests to other SCB components (e.g., the

foreign exchange desk).

        4.       Person B worked at SCB Dubai from approximately 2008 to 2014, as a Treasury

Sales Manager (i.e., a foreign exchange sales manager). Person B serviced the needs of the SME

customers for SCB Dubai, including encouraging and helping to facilitate foreign exchange

transactions. Treasury Sales Manages partnered with Relationship Managers to develop customer

relationships.

        5.       The United States Department of the Treasury, Office of Foreign Assets Control

('OFAC"), which is located in the District of Columbia, among other things, administers and

enforces economic and trade sanctions against certain foreign countries, including Iran, and

entities associated with those countries.
                                                 り
         Case 1:18-cv-11117-PAE Document 33-2 Filed 11/21/19 Page 3 of 11




                                            The Iranian Sanctions

         6.     The Intemational Emergency Economic Powers Act, 50 U.S.C. $$ 1701-1706

C'IEEPA'), authorizes the President of the United States (the "Presidenf ') to impose economic

sanctions on a foreign country in response to an unusual or extmordinary threat to the national

security, foreign policy, or economy ofthe United States when the President declares a national

emergency     with   respect to that   theat. Pursuant to the authority under IEEPA, the President and

the executive branch have issued orders and regulations goveming and prohibiting certain

transactions with Iran by U.S. persons or involving U.S.-origin goods.

         7.     Pursuant to 50 U.S.C. $ 1705, it is a crime to      willfully violate, attempt to violate,

conspire to violate, or cause a violation ofany license, order, regulation orprohibition issued turder

IEEPA.

         8.      On March 15, 1995, the President issued Executive Order No. 12957, finding that

"the actions and policies of the Govemment oflran constitute an unusual and extraordinary threat

to the national security, foreigrr policy, and economy of the United States," and declaring "a

national emergency to deal with that threat." The President followed this with Executive Order

No. 12959, issued on May 6, 1995, which imposed comprehensive trade and financial sanctions

on Iran. These sanctions prohibited, among other things, the exportation, re-exportation, sale, or

supply, directly or indirectly, to Iran or the Govemment of Iran of any goods, technology, or

services from   tIe United   States or U.S. persons, wherever located. This includes persons in a    third

country with knowledge or reason to know that such goods, technology, or services are intended

specifically for supply, transshipment, or re-exportation, directly or indirectly, to Iran or the

Govemment of         Iran. On August 19, 1997, the President issued Executive         Order No. 13059,

consolidating and clarifying Executive Order Nos 12957 and 12959 (collectively, the "Executive
                                                       う０
          Case 1:18-cv-11117-PAE Document 33-2 Filed 11/21/19 Page 4 of 11




Orders"). The most recent continuation of this national emergency was executed on March                        12,


2019. 84 Fed. Reg. 9219 (Mar. 13,2019). Pursuant to this authority, the Secretary of the Treasury

promulgated the Iranian Transaction Regulations ("ITRs"),1             3l   C.F.R. Part 560, implementing the

sanctions imposed by the Executive Orders.

         9.      With the exception of certain exempt transactions, the ITRs prohibit, among other

things, U.S. depository institutions from servicing Iranian accounts and directly crediting or

debiting Iranian accounts. The ITRs also prohibit transactions by any U.S. person who evades or

avoids, has the purpose of evading or avoiding, or attempts to evade or avoid the restrictions

imposed under the ITRs. The ITRs were in effect at all times relevant to the conduct described

below.

                                                The Conspiracv

         10.     Between at least in or about 2006 and in or about           2}ll,in   the District of Columbia

and elsewhere, the defendant did knowingly and              willfully combine, conspire, confederate,          and

agree with numerous persons, including Persons            A and B and Companies C-l and C-2, and other

individuals and companies known and unknown to the Grand Jury, to commit offenses against the

United States, and to defraud the United States, more particularly by:

         a.      causing financial services to be exported without authorization or a license from

                 the United States to Iran, and persons and entities resident and operating in Iran,            in

                 violation of the International Emergency Economic Powers Act, Title 50, United

                  States Code, Section 1705; and

         b.      defrauding the United States, including the U.S. Department of the Treasury, by

                  interfering with and obstructing           a lawful government function, that is,            the



I Effective October 22,2012, the Department of the Treasury renamed and reissued the lTRs as the Iranian
Transactions and Sanctions Regulations. All of the conduct at issue herein took place prior to the renaming.
           Case 1:18-cv-11117-PAE Document 33-2 Filed 11/21/19 Page 5 of 11




                    enforcement of laws and regulations prohibiting the export or supply of financial

                    services from the United States to Iran, without authorization or a license, by deceit,

                    cmft, trickery, and dishonest means, in violation of Title 18, United States Code,

                    Section 371.

                    Manner and Means of the Conspiracv and Scheme to Defraud

           i   1.   It was part ofthe conspiracy and scheme to defraud that ELYASSI and cerlain of

his co-conspirators registered nurnerous general trading companies in the United Arab Emirates

C'UAE"), including Company C-1 and Company C-2.

           12.      It was further part of the conspiracy and scheme to defraud that ELYASSI and

certain of his co-conspirators used these UAE general trading companies as fronts for Company

C-3, a money exchange business located in Mashhad, Iran, in order to provide services to Iranian

individuals and companies seeking to conduct U.S. dollar transactions through the United States

in violation of U.S. economic sanctions.

           1   3.   It was further part of the conspiracy and scheme to defraud that ELYASSI and his

co-conspirators opened and maintained bank accounts in the UAE in the names ofCompanies C-l

and C-2 in several currencies, including U.S. dollars, at various banks in the UAE, including SCB

Dubai, in order to process U.S. dollar transactions for the benefit of Iranian individuals and

companies in violation of U.S. economic sanctions.

           14.      It was further part ofthe conspiracy and scheme to defraud that ELYASSI and his

co-conspirators provided their customers with detailed bank account information for Companies

C-l    and C-2 in order to receive fund transfers on their behalf, including the bank name, branch,

bank address, SWIFT code,2 beneficiary name, and account numbers.


2
    SWIFT, the Society for Worldwide Interbank Financial Tslecommunications, is the international system to transmit
               Case 1:18-cv-11117-PAE Document 33-2 Filed 11/21/19 Page 6 of 11




          15.       It was further part of the conspiracy and scheme to defraud that ELYASSI and his

co-conspirators would receive funds from an individual or customer in one culrency (such as U.S.

dollars) and then disburse those funds to recipients in another culrency (such as Iranian rials or

toman).

          16.       it was further part of the conspiracy   and scheme to defraud that ELYASSI and his

co-conspirators would receive funds in one country, such as Iran, and disburse those funds to

recipients in another country, such as the United States or China, through transactions processed

through bank accounts held in the UAE by Companies             C-l andC-2.

          1,7.      It was furtherpart of the conspiracy and scheme to defraud that, between in or about

November 2007 and August 2011, Person B conspired with ELYASSI and others to facilitate

foreign exchange transactions for Companies C-1 andC-2, including in U.S. dollars. Both Person

A and Person B helped ELYASSI            manage the accounts of Companies         C-l and C-2 and conduct

foreign exchange transactions in U.S. dollars that cleared through the United States. Person A and

Person B knew that ELYASSI operated from Iran and conducted U.S. dollar transactions with

Iranian persons or entities, and that Companies C- 1 and C-2 transacted U.S. dollar business for the

benefit   of Iranian entities. Through Companies C-1 and C-2's accounts            at SCB Dubai, ELYASSI

and his co-conspirators conducted approximately 9,500 U.S. dollar transactions worth over $240

million.

           1   8.   It was further part of the conspiracy and scheme to defraud that, between in or about

November 2OO7 andAugust 2011, Person A and Person B instructed ELYASSI on how to structure

financial transactions in ways that would not cause the Bank to suspect the transactions violated




payment messages with other financial institutions around the world, including U.S. correspondent banks. SWIFT
messages contain various informational fields. A SWIFT code is a unique reference name identifying each financial
institution.
        Case 1:18-cv-11117-PAE Document 33-2 Filed 11/21/19 Page 7 of 11




U.S. laws, including IEEPA.

       19.      It was further part ofthe conspiracy and scheme to defraud that, between in or about

November 2007 and August 201 1, Person A and Person B misled Bank compliance offrcials about

ties that ELYASSI aad Companies C-1 and C-2 had to Iran.

       20.       It was further part ofthe conspiracy and scheme to defraud that, between     inor about

March 201    1 and   August 201 1, Person A and Person B knew that Company C-l's account with the

Bank had been closed due to potential IEEPA violations, including ELYASSI conducting

transactions while resident in Iran or conducting U.S. dollar transactions with Iranian persons or

entities, but continued providing services to ELYASSI and Company C-2 without disclosing to

Bank compliance officials that Company C-2 was operated by ELYASSI.

                                   .             Overt Acts

       21.       In furtherance of the above-described conspiracy, and in order to carry out the

objects thereof, ELYASSI and others known and unknown to the Gland Jury committed or caused

to be committed, in the District of columbia and elsewhere, the following overt acts, among othe6:

       a.        On or about December 12,2006, ELYASSI registered Company               C-l   as a limited


                 liability corporation in the UAE and obtained a commercial license fiom the

                 Govemment of Dubai Department of Economic Development. ELYASSI was the

                 sole manager of Company C-l        .



        b.       On or about December 19, 2006, ELYASSI opened business accounts with SCB

                 Dubai for Company         C-l in various currencies, including   a U.S. dollar account

                 ending in x 1701      .



                 During    a   telephone call on or about January 19, 201 1, after leaming that SCB Dubai

                 would be closing Company C- 1 's account by December 31, 2010, ELYASSI asked



                                                        7
    Case 1:18-cv-11117-PAE Document 33-2 Filed 11/21/19 Page 8 of 11



         Person   A to extend the closure of Compaay C-1's account until January 31,      201   I

         in order to allow ELYASSI time to open a new account for Company C-2.

d        On or about February 2, 2011, ELYASSI and his co-conspirators caused business

         accounts to be opened with SCB Dubai for Company C-2 in various currencies,

         including a U.S. dollar account ending in x5001. Although one of ELYASSI's co-

         conspirators was nominally the owner         of Company C-2, ELYASSI         exercised

         primary conkol over the Company C-2 accounts at all times.

C        During a telephone call on or about March 9, 201 1, Person A instructed ELYASSI

         not to send payment to Iranian individuals directly ffom Company C-2's account,

         but rather, to have a co-conspirator transfer the firnds from Company C-2 's account

         to his personal account at SCB Dubai and then send the payments to Iranian

         individuals in order to avoid having Company C-2's account closed.

         Between in or about November 2007           and,   August 2011, ELYASSI and his co-

         conspirators caused U.S. dollar transactions to be sent and received through SCB

         for the benefit ofindividuals and business organizations ordinarily resident in Iraa.

         For example:

                  i.   On or about February 2,2009, ELYASSI requested an outgoing U.S.

                       dollar transaction in the amount ofapproximately $9,142 from Company

                       C-l's account at SCB Dubai to a company in China for the benefit ofan

                       individual located in Iran.

               ii.     On or about April 3, 2010, Company       C-l   received an incoming U.S.

                       dollar hansaction in the amount of approximately $3,830 processed

                       through SCB from a company in the United States for the benefit of a



                                              8
     Case 1:18-cv-11117-PAE Document 33-2 Filed 11/21/19 Page 9 of 11




                         shipping company operating in Iran.

                  iii.   On or about April 10, 2010, Company    C-l received an incoming U.S.
                         dollar transaction in the amount of approximately $7,760 processed

                         through SCB from a company in the United States for the benefit of a

                         shipping company operating in Iran.

                  iv.    On or about May 29,2010, Company       C-l received an incoming   U.S.

                         dollar transaction in the amount of approximately $11,690 processed

                         through SCB from a company in the United States for the benefit of a

                         shipping company operating in Iran.

                   v.    On or about July 7, 2010, Company C-1 received an incoming U.S. dollar

                         tmnsaction in the amount of approximately $3,830 processed through

                         SCB from a company in the United States for the benefit of a shipping

                         company operating in Iran.

                  vi.    On or about Apnl 7 , 2011, ELYASSI and his .co-conspirators submitted

                         a request through SCB's online banking system for an outgoing U.S.

                         dollar transaction in the amount of approximately $7,400 to a company

                         in Turkey fiom Company C-2's account at SCB Dubai for the benefit of

                         a company located   in lran.

     g.     A   license from OFAC was required for at least some      of the USD transactions

            conducted by Company       C-l   and Company C-2, but a license was neither sought

            nor obtained by ELYASSI or his co-conspirators.


(COnSpiracy to Violate IEEPA and to Defraud the United States,in violation of Title 18,
                              United States Code,Section 371)



                                                 9
        Case 1:18-cv-11117-PAE Document 33-2 Filed 11/21/19 Page 10 of 11




                                         COUNT TWO

                         (Conspiracy to Commit Money Laundering)

       22.     The allegations in Paragraphs I through 24 ofthis Indictment are incorporated and

re-alleged by reference herein.

       23.     Between at ieast in or about 2006 and in or about 2011, in the District of Columbia

and elsewhere, ELYASSI, and co-conspiratom including but not limited to Person       A and Person

B, did knowingly combine, conspire, confederate, and aglee together and with other persons both

known and unknown to the Grand Jury, to transmit or transfer funds from a place in the United

States to or through a place outside the United States or to a place in the United States from or

through a place outside the United States, with the intent to promote vioiations of IEEPA, 50

U.S.C. $ 1705, in violation ofTitle 18, United States Code, Section 1956(h).


  (Conspiracy to Commit Money Laundering, in violation of Title 18, United States Code,
                                 Section 1956(h))

                                  FORFEITURE ALLEGATION

        24.    Upon conviction for the offense alleged in Count One, ELYASSI shall forleit to

the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28,

United States Code, Section 2461(c), all property, real and personal, that constitutes or is derived

from proceeds traceable to the commission to the offense, including but not limited to a sum      of

money in United States currency representing the amount ofproceeds traceable to the commission

of said offense.

        25.     Upon conviction for the offense alleged in Count Two, ELYASSI shall forfeit to

the United States, pursuant to Title 18, United States Code, Section 982(a)(1), all property, real

and personal, that constitutes or is derived from proceeds traceable to the commission to the




                                                 10
        Case 1:18-cv-11117-PAE Document 33-2 Filed 11/21/19 Page 11 of 11




offense, including but not limited to a sum of money in United States currency representing the

amount ofproceeds traceable to the commission ofsaid offense.

       26.     Ifany ofthe above-described forfeitable property,          as a result   ofany act or omission

of the defendant:
               ａ．




                    cannot be located upon the exercise ofdue diligence;
                し




                    has been transferred or sold to, or deposited    with,    a   third party;
               ｃ




                                                   jurisdiction of the Court;
               ．




                    has been placed beyond the
                こ




                    has been substantially diminished in value;      or

                    has been commingled with other property that carmot be divided without

                    diffrculty;

it is the intent of the United    States, pursuant to   Title 21, United states code, Section 853(p)' to

                                                                                          property
seek forfeiture of any other property of the defendant up to the value of the forfeitable

described above.


  (criminal Forfeiture, pursuant to Title        18,    united states code Sections 981(a)(1)(c) and
                     982(aXl), Title 28, United States Code, Section 2461(c\,
                        and Title 21, United States Code, Section 853(p))


                                                            A TRUE BILL



                                                            FOREPERSON




 and forthe Disdct ofColumbia
